DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6 and 16-18, in the reply filed on 10/15/2020 is acknowledged.
Claims 7-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2020.
Response to Amendment and Status of Claims
Applicant's amendment, filed 02/25/2021, has been entered. Claims 1, 2, 4, and 6 are amended, claims 3 and 5 are cancelled, and no new claims are added. Claims 7-15 and 19-20 remain withdrawn as described above. Accordingly, claims 1, 2, 4, and 6-20 are pending with claims 1, 2, 4, 6, and 16-18 considered in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the amended feature in claim 1 “wherein the refined iron and steel slag is in the form of a powder of particles of less than 70 mm in diameter” lacks sufficient written description. Paragraph 0048 describes first and second reference diameters for the powder that may be 200 to 500 mm and 20 to 70 mm, respectively. As such, the person of ordinary skill in the art would not understand Applicant to be in possession of powder having a diameter of less than 70 mm. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (WO-9105019-A; of record) in view of Jones (U.S. 2007/0084306; of record).
Regarding claim 1, Petersen teaches that the asphalt surfacing material comprises bitumen, steel slag material (meeting claimed ‘anti-stripping agent comprising iron and steel slag’) and stones as well as optionally aggregate and fibres (page 4, lines 10-15 as well as page 4 lines 17-35). Petersen does not teach the specific steel slag composition and water content as claimed in claim 1 but does teach that the slag is in powdered form (Page 3 line 30; “the steel slag powder”) and has a size smaller than 2 mm (claim 1) which overlaps the claimed range of less than 70 mm. 
Jones teaches a slag composition comprised of steelmaking slag, wherein steelmaking slag is comprised of from about 20 to about 55 weight percent of calcium oxide, from about 5 to about 20 weight percent of magnesium oxide, from about 5 to about 20 weight percent of silicon oxide, and from 0.5 to about 10 weight per cent aluminum oxide. (Paragraph [0017]). It has been held that a prima facie case of obviousness exists where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 
Additionally, Jones teaches that the raw materials in the slag preferably contain less than about 0.2 wt% of moisture (Paragraph 0043) and that portions of the slag (reducing agent) have a particle size generally from about 0.1 to about 0.7 inches (Paragraph 0027 and Claim 2; equivalent to about 2.54 mm to about 17.78 mm).
Jones does not teach that this steel slag composition is used for asphalt mixtures. It is noted that the language of claim 1 ‘for an asphalt mixture’ is intended use (MPEP 2111.02). “For an asphalt mixture” does not result in a structural difference beyond the composition of the slag already claimed. Nevertheless, in the interest of compact prosecution, it is restated that Petersen establishes that it is known to use steel slag in asphalt compositions to achieve desired propitious durability features such as high pressure stability, high abrasion resistance, and great strength of the asphalt binder (Page 2 lines 10-20).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to substitute the steel slag composition of Jones in place of the steel slag composition of Petersen because it would be a simple substitution of one steel slag composition for another steel slag composition to yield predictable results for an improved asphalt composition (Petersen Page 2 lines 10-20).
Regarding claim 2, Petersen and Jones teach that the refined iron and steel slag (steelmaking slag) further comprises one or more selected from the group consisting of MnO, Na2O, K2O, P2O5 and TiO2 (paragraph [0017] of Jones, teaching that steelmaking slag is comprised of from about 0.5 to about 10 weight percent of manganese oxide.).
Regarding claim 4, Petersen and Jones teach the refined iron and steel slag comprising CaO, SiO2, A1203 and MgO (Claim 1 of Jones teaches a steelmaking slag comprised of from calcium oxide, silicon oxide, magnesium oxide, and aluminum oxide).

Regarding claim 6, Petersen and Jones teach the agent as applied to claim 1 above but do not specifically address that the refined steel slag would precipitate a calcium ion on a surface of aggregate in the asphalt mixture, and the precipitated calcium ion would bind to an acid contained in the asphalt to form an insoluble salt thereby improving adhesion between the asphalt and the aggregate.
However, in view of the substantial similarity of the Jones slag to the claimed slag, it is prima facie expected that the slag of Jones would function in the same way as the claimed slag absent evidence to the contrary. Specifically, it is expected that the Jones slag would precipitate a calcium ion on a surface of aggregate in the asphalt mixture, and the precipitated calcium ion 
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claim 16, Petersen and Jones teach an asphalt mixture comprising: an anti-stripping agent for an asphalt mixture as applied to claim 1 above; aggregate; and asphalt (page 4, lines 10-18 of Petersen teaches that the asphalt surfacing material comprises bitumen, steel slag material and stones as well as optionally aggregate and fibres.).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen and Jones as applied to claims 1 and 16 above, and further in view of Fee (US 20110196073; of record).
Regarding claim 17, Petersen and Jones teach the agent as applied to claims 1 and 16 above but fail to teach that the agent is included in an amount of 0.5 to 6.0 wt% based on the weight of the aggregate.
Fee teaches an asphalt composition that includes an anti-stripping agent (Abstract and Paragraphs 0043-0049). Specifically, Fee prefers amine-type surface active anti-stripping agents as well as hydrated lime but does appreciate that other available surface-active agents are suitable that increase adhesion between aggregate and asphalt binder (end of Paragraph 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Petersen and Jones with the teachings of Fee so as to achieve an asphalt mixture with improved adhesion and propitious durability.
Regarding claim 18, Petersen and Jones teach the agent as applied to claims 1 and 16 above but fail to teach that a weight ratio between the asphalt and the aggregate is in the range of 3.5:96.5 to 6.0:94.0.
Fee teaches an asphalt composition that includes an anti-stripping agent (Abstract and Paragraphs 0043-0049). Specifically, Fee prefers amine-type surface active anti-stripping agents as well as hydrated lime but does appreciate that other available surface-active agents are suitable that increase adhesion between aggregate and asphalt binder (end of Paragraph 0046). Further, Fee teaches that the asphalt paving composition comprises between about 92% and about 96% by volume of aggregate; paragraph [0067], and additionally teaches that the concentration of asphalt binder in the paving composition is between about 4% and about 7% by weight. More preferably, the concentration of asphalt binder is between about 4.5% and about 6.5% by weight. Therefore, the weight ratio between asphalt and the aggregate could be 4:96 based upon the disclosed ranges of Fee such that Fee's disclosed range of "4:96" lies within Applicant's claimed range of 3.5:96.5 to 6.0:94.0.
prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Petersen and Jones with the teachings of Fee so as to achieve an asphalt mixture with improved adhesion and propitious durability.
Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
With regard to Applicant’s comment that the person of ordinary skill would not have combined the cited reference because none of these references contemplated using a refined iron and steel slag as an anti-stripping agent for an asphalt mixture (Bottom of Page 6 of the Remarks), Examiner respectfully disagrees and maintains that Petersen expressly appreciates the use of slag from steel making in an asphalt composition (see Abstract of Petersen). Additionally, it is well established that steel is a ferrous (or iron-containing) alloy. However, in the interest of making the record clear, the person of skill in the art would understand Petersen’s slag from the manufacture of steel to be a refined iron and steel slag as claimed in view that slag is a by-product of iron and/or steel manufacture.
In response to Applicant’s argument that ‘there is no mention in Fee using a refined iron and steel slag instead of the hydrated lime’, Examiner respectfully notes that obviousness can rely upon the teachings of multiple references and as such there is no requirement that constrains the Office to only apply references where the primary reference teaches all elements of a claim. To be clear, the prior rejection utilized a combination of three references (Fee, Jones, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that Jones cannot be combined with Fee and Petersen to reject the presently claimed invention because Jones is not analogous art (Page 7 of Remarks), Examiner respectfully disagrees. It has been held that ‘a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. MPEP 2141.01(a). In the instant case, Jones is a steel slag and Applicant has claimed a composition including a steel slag (see ‘refined iron and steel slag’). Petersen establishes that it is known that asphalt mixtures can include slag from steel making processes. 
It appears that Applicant intends to argue that Jones does not appreciate the use of the slag in an asphalt mixture or that Jones’s composition could have an improved anti-strip effect for asphalt mixtures; however, neither of these rationales would be persuasive because it is well-established that the reason or motivation to modify the reference may often suggest what the inventor has done but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). Additionally, and assuming arguendo that the anti-strip properties of the slag were unknown, it has been held that ‘the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer. Atlas Powder Co. v. IRECO Inc., .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731